 

 



 

TRANSFER AGREEMENT



 

from


GOAL FUNDING II, INC.


and


U.S. BANK NATIONAL ASSOCIATION,
as Goal Funding II Trustee


to


U.S. BANK NATIONAL ASSOCIATION,
as Note Trustee


and


EDUCATION LOANS INCORPORATED








Dated as of June 1, 2005





 



 

GOAL FUNDING II, INC., a Delaware corporation ("GOAL Funding II"), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as indenture trustee and
eligible lender trustee (the "GOAL Funding II Trustee" and, together with GOAL
Funding II, the "Transferors") under the Indenture, dated as of January 30, 2003
(as amended, the "GOAL Funding II Indenture"), among GOAL Funding II, Citicorp
North America, Inc., as agent, the financial institutions named therein, as
lenders, Student Loan Finance Corporation ("SLFC"), as master servicer, and the
GOAL Funding II Trustee, in consideration of the payment to the Transferors of
$638,863,671.98 (which amount is equal to the outstanding principal balance of
such Assigned Student Loans (as hereinafter defined), plus accrued and unpaid
interest and Special Allowance Payments thereon, as of the effective date of
this Agreement), receipt of which is hereby acknowledged, hereby (a) assign,
transfer and convey, subject to the following paragraph, to U.S. BANK NATIONAL
ASSOCIATION, as trustee (the "Note Trustee") under the Indenture of Trust, dated
as of June 1, 2005 (as amended and supplemented, the "Note Indenture"), between
Education Loans Incorporated, a Delaware corporation (the "Corporation"), and
the Note Trustee, and to the Corporation, as their interests may appear, without
recourse, all right, title and interest in, to and under, and (b) in the case of
the GOAL Funding II Trustee, releases all right, interest, lien or claim of any
kind that the GOAL Funding II Trustee may have under the GOAL Funding II
Indenture with respect to: (1) each of the Student Loans (as defined in the Note
Indenture), including any evidences of indebtedness and all related
documentation, identified in the list attached hereto as Exhibit A (the
"Assigned Student Loans"), and by this reference made a part hereof, each of
which was acquired with moneys available therefor under the GOAL Funding II
Indenture, either through the origination thereof on behalf of GOAL Funding II
or through the purchase thereof by or behalf of GOAL Funding II pursuant to the
Student Loan Purchase Agreements identified in the list attached hereto as
Exhibit B (the "Student Loan Purchase Agreements"), together with accrued and
unpaid borrower interest, federal interest subsidy payments and Special
Allowance Payments thereon, (2) the Student Loan Purchase Agreements, to the
extent they relate to the Assigned Student Loans, (3) all rights and remedies of
the Transferors under all of the foregoing, including the right to enforce the
same in the same manner and to the same extent as the Transferors might do but
for the execution and delivery of this Transfer Agreement, and (4) all proceeds
of any of the foregoing.

It is hereby acknowledged that the foregoing transfer and assignment is being
made pursuant to, and subject to the provisions of, Section 6.1 of the Note
Indenture, which provides that the Note Trustee shall be the legal owner of all
student loans financed under the Note Indenture (which includes the Assigned
Student Loans) for all purposes of the Higher Education Act and each Guarantee
Program (as such terms are defined in the Note Indenture), but that the Note
Trustee shall so hold such financed student loans (including the Assigned
Student Loans) in its capacity as trustee of an express trust created pursuant
to the Note Indenture and, in such capacity, shall be acting on behalf of the
Corporation, as the beneficial owner of such financed student loans (including
the Assigned Student Loans), as well as the Holders of the Notes and all Other
Beneficiaries, as their interests may appear.

To the extent required by the Higher Education Act and the Guarantee Program
regulations, the Transferors agree to notify, or cause to be notified, each
borrower under each Assigned Student Loan of the assignment and transfer to the
Trustee (but for the account and on behalf of the Corporation) of the
Transferors' interest in such Assigned Student Loan and shall direct the
borrower to make all payments thereon directly to the Servicer until otherwise
notified by the Trustee. To the extent permitted by the Higher Education Act and
the Guarantee Program regulations, the Corporation may waive this requirement if
the notice is or has been sent by the Servicer on behalf of the Transferors.

If either of the Transferors is the recipient of any funds, from whatever source
received, which constitute payment of principal with respect to any Assigned
Student Loan, or accrued and unpaid borrower interest, federal interest subsidy
payments and Special Allowance Payments thereon as of the date of this
Agreement, or accrued interest or Special Allowance Payments accrued thereon for
any period subsequent to the date of this Agreement, such Transferor shall
promptly remit, or cause to be remitted, all such funds to the Servicer or in
such manner as the Trustee may otherwise direct.

Each of the Corporation and the Note Trustee, by entering into this Agreement,
covenants and agrees that it will not at any time institute against GOAL Funding
II, or join in any institution against GOAL Funding II of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States Federal or state bankruptcy or similar law
in connection with any obligation relating to this Agreement.

Each of the Transferors, by entering into this Agreement, covenants and agrees
that it will not at any time institute against the Corporation, or join in any
institution against the Corporation of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States Federal or state bankruptcy or similar law in connection with
any obligation relating to this Agreement.

The Transferors further agree to individually endorse any of the above-described
Assigned Student Loans or any documents related thereto payable to the Note
Trustee upon the request of the Note Trustee for any reason, including, without
limitation, the default of any maker of any of the Assigned Student Loans
described hereinabove or assigned hereunder, and the default of the Corporation
under the Note Indenture.

All terms capitalized but not defined herein shall have the meaning ascribed
thereto in the Note Indenture.

This Transfer Agreement shall be governed by, and construed in accordance with,
the laws of the State of South Dakota.

This transfer and assignment shall be effective the 21st day of June, 2005.

GOAL FUNDING II, INC

By: /s/ Michael A. Gort

President

U.S. BANK NATIONAL ASSOCIATION,

as GOAL Funding II Trustee

By: /s/ Michael A. Gort

Vice President

The undersigned, as Note Trustee, hereby accepts the above Transfer Agreement
and acknowledges receipt of the Assigned Student Loans (including any evidences
of indebtedness and all related documentation) and the Student Loan Purchase
Agreements.

Dated this 21st day of June, 2005.

U.S. BANK NATIONAL ASSOCIATION,

as Note Trustee

By: /s/ Cynthia S. Woodward

Vice President

The Corporation hereby accepts the above Transfer Agreement.

Dated this 21st day of June, 2005.

EDUCATION LOANS INCORPORATED

By: /s/ Michael A. Gort

President

EXHIBIT A

[List of Assigned Student Loans]

[Computer Disks and Paper Supplement Attached]

EXHIBIT B

[List of Student Loan Purchase Agreements]